DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
DISPLAY DEVICE [[
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10  of U.S. Patent No.11,133,337. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 1, Claim 1 of US 11,133,337 discloses 
A  display device including a substrate having thin film transistors (TFT) in display area comprising: (column 12, lines 56-57)
the TFT including an oxide semiconductor film, a gate electrode and an insulating film formed between the oxide semiconductor film and the gate electrode, (column 12, lines 58-60)
wherein a first oxide film and a second oxide film, which is formed on the first oxide film, are formed between the insulating film and the gate electrode, and (column 12, lines 61-64)
an oxygen concentration in the first oxide film is different from an oxygen concentration in the second oxide film. (column 12, lines 65-67).

In re Claim 2, Claim 1 of US 11,133,337 discloses
The display device according to claim 1, an oxygen concentration in the first oxide film is larger than an oxygen concentration in the second oxide film. (column 12, lines 65-67).

In re Claim 3, Claim 1 of  US 11,133,337 discloses
The display device according to claim 2, wherein the first oxide film and the second oxide film are insulating metal oxide. (column 12, lines 61-62).

In re Claim 4,  Claim 2 of  US 11,133,337 discloses
The display device according to claim 1, wherein a thickness of the second oxide film is bigger than a thickness of the first oxide film. (column 13, lines 2-4).

In re Claim 5, Claim 3 of  US 11,133,337 discloses
The display device according to claim 1, wherein a thickness of the first oxide film is 2-5 nm. (column 13, lines 5-7).

In re Claim 6, Claim 4 of  US 11,133,337 discloses
The display device according to claim 1, wherein a thickness of the second oxide film is 5-10 nm. (column 13, lines 8-10).

In re Claim 7, Claim 5 of  US 11,133,337 discloses
The display device according to claim 1, wherein the gate electrode is made of a metal, which has aluminum as a major substance. (column 13, lines 11-13).

In re Claim 8, Claim 6 of  US 11,133,337 discloses
The display device according to claim 1, wherein the insulating film is made of silicon oxide. (column 13, lines 14-16).

In re Claim 9, Claim 7 of  US 11,133,337 discloses
The display device according to claim 1, wherein the TFT is a top gate type TFT. (column 13, lines 16-17).

In re Claim 10, Claim 8 of  US 11,133,337 discloses
The display device according to claim 1, wherein the insulating film is formed between the gate electrode and the oxide semiconductor film, and the insulating film is not formed on a drain or a source of the oxide semiconductor film. (column 13, lines 19-22).

In re Claim 11, Claim 1 of  US 11,133,337 discloses
The display device according to claim 1, wherein the first oxide film and the second oxide film are aluminum oxide. (column 12, lines 61-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshitani et al., US 2017/0278974 (corresponding to US 10,276,722).

In re Claim 1, Yoshitani discloses a display device including a substrate 110 having thin film transistors (TFT) in display area comprising: the TFT 400 including an oxide semiconductor film 130, a gate electrode 150 and an insulating film 141 formed between the oxide semiconductor film 130 and the gate electrode 150, wherein a first oxide film 142 ([0065]) and a second oxide film 443 ([0156]), which is formed on the first oxide film 142, are formed between the insulating film 141 and the gate electrode 150, and an oxygen concentration in the first oxide film 443 is different from an oxygen concentration in the second oxide film 142 (Figs. 1-5 and 14; [0030 – 0164]).

Claims 2 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani as applied to claim 1 above.
In re Claim 2, Yoshitani discloses all limitations of claim 2 except for that an oxygen concentration in the first oxide film 443 is larger than an oxygen concentration in the second oxide film 142. 
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of a reduction in threshold voltage (See, for example, Yoshitani’ [0006]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The oxygen concentration in the first oxide film 443 is larger than the oxygen concentration in the second oxide film 142;
II. The oxygen concentration in the first oxide film 443 is smaller than the oxygen concentration in the second oxide film 142;
III. The oxygen concentration in the first oxide film 443 is equal to the oxygen concentration in the second oxide film 142;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the device of Yoshitani successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 3, Yoshitani discloses the display device according to claim 2, wherein the first oxide film 443 and the second oxide film 142 are insulating metal oxide ([0030 – 0164]).
In re Claim 4, Yoshitani discloses all limitations of claim 4 except for that a thickness of the second oxide film 142 is bigger than a thickness of the first oxide film 443. 
The difference between the Applicant’s claim 4 and Yoshitani’s reference is in the specified ratio of the thicknesses.
It is known in the art that the thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the thicknesses, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

In re Claim 5, Yoshitani discloses all limitations of claim 5 except for that a thickness of the first oxide film 443 is 2-5 nm. It is known in the art that the thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thickness of the first oxide film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 6, Yoshitani discloses all limitations of claim 6 except for that a thickness of the second oxide film 142 is 5-10 nm. It is known in the art that the thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thickness of the second oxide film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
With respect to the claims 5 and 6, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).

In re Claim 7, Yoshitani discloses the display device according to claim 1, wherein the gate electrode 150 is made of a metal, which has aluminum as a major substance ([0067]).

In re Claim 8, Yoshitani discloses the display device according to claim 1, wherein the insulating film 141 is made of silicon oxide ([0095], [9116], [0121], [0129]). 

In re Claim 9, Yoshitani discloses the display device according to claim 1, wherein the TFT 400 is a top gate type TFT  (Fig. 14).

In re Claim 10, Yoshitani discloses the display device according to claim 1, wherein the insulating film 141 is formed between the gate electrode 150 and the oxide semiconductor film 130, and the insulating film 141 is not formed on a drain 132 or a source 133 of the oxide semiconductor film 130 (Fig. 14).

In re Claim 11, Yoshitani does not specify that the first oxide film 443 and the second oxide film 142 are aluminum oxide. 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified aluminum oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893